******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. ALEXANDER BARBER
               (AC 38344)
                  Beach, Mullins and Lavery, Js.*
    Argued November 14, 2016—officially released January 3, 2017

  (Appeal from Superior Court, judicial district of
Hartford, geographical area number fourteen, Kwak, J.)
  Daniel J. Foster, assigned counsel, for the appel-
lant (defendant).
   Rita M. Shair, senior assistant state’s attorney, with
whom were Gail P. Hardy, state’s attorney, and, on
the brief, Robin D. Krawczyk, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   PER CURIAM. The defendant, Alexander Barber,
appeals from the judgment of the trial court finding
him in violation of the terms and conditions of his
probation, and sentencing him to seven years incarcera-
tion after revoking that probation. The defendant asks
that we find plain error, vacate his sentence, and order
the trial court to resentence him. Specifically, the defen-
dant claims that the court found that he had violated
the terms of his probation, in part, merely by being
arrested, and then sentenced him on that basis. We
affirm the judgment of the trial court.
   The following facts inform our review. On February
6, 2013, the defendant was sentenced to seven years
incarceration, execution suspended, followed by three
years of probation, for his conviction of possession
of narcotics with intent to sell in violation of General
Statutes § 21a-277 (a). Among the terms and conditions
of the defendant’s probation were that the defendant
(1) obey all state and federal laws, and (2) possess
no weapons.
   On August 7, 2013, while the defendant was on proba-
tion, he was arrested and charged with assault in the
first degree in violation of General Statutes § 53a-59
and criminal possession of a firearm in violation of
General Statutes § 53a-217 in connection with the
alleged shooting of a man in Hartford on June 20, 2013.
The defendant also was arrested and charged with vio-
lating the terms and conditions of his probation. The
defendant was tried to a jury on the assault and weapon
charges, while simultaneously being tried to the court
on the charge of violating the terms and conditions of
his probation. While the jury was deliberating on the
criminal charges, the court held a hearing on the viola-
tion of probation charge.
   The prosecutor explained that the basis for the proba-
tion violation was the arrest, as had been presented to
the jury, and defense counsel stated that he ‘‘would
stipulate to that . . . .’’ The prosecutor also stated that
she would rest on the closing argument before the jury
and the evidence presented during the criminal trial to
prove the violation by a preponderance of the evidence.
   After reviewing the warrant and the conditions of the
defendant’s probation, the court stated: ‘‘[T]here are a
couple of conditions that it looks like [the defendant
is] alleged to have violated, which [are] not to violate
any laws and . . . the possession of a firearm. So,
that’s all been stipulated to? Is that correct?’’
  The defendant’s attorney responded: ‘‘Yeah . . .
that’s what we’re agreeing to, Judge . . . [o]ther than
we understand the charges include[ed that] . . . he
had a weapon. . . . And that his arrest was a violation
of the law. . . . We—we agree to that.’’
  Shortly thereafter, the prosecutor stipulated that the
defendant was in compliance with the other terms and
conditions of his probation. Defense counsel then pro-
ceeded to argue that the court should not find the defen-
dant in violation of the terms and conditions of his
probation because the state presented insufficient evi-
dence that he committed the underlying crimes. The
court then called a recess, stating that it would review
the file one more time before rendering its decision.
   Upon returning from the recess, the court stated in
relevant part: ‘‘The court has considered all of the evi-
dence . . . . The parties have stipulated to certain
facts . . . [a]nd [the prosecutor] has stipulated that
. . . the [defendant] was compliant until the arrest in
the underlying matter. The terms and conditions of the
defendant’s probation included a condition that he is
. . . to abide by all state and federal laws and not to
possess any weapons, and these were two of the condi-
tions that were a part of his probation. . . .
  ‘‘The court . . . heard evidence during the trial and
[has] weighed the testimony of some of the witnesses.
And the court finds that the state has proven by a fair
preponderance of the evidence that the defendant did
violate the conditions of his probation by being arrested
and . . . possessing a firearm, which were two of the
conditions of probation.’’ Consequently, the court
revoked the defendant’s probation and sentenced him
to serve seven years incarceration.1 This appeal
followed.
   The defendant takes issue with the court’s statement
that ‘‘the state has proven by a fair preponderance of the
evidence that the defendant did violate the conditions of
his probation by being arrested and . . . possessing a
firearm, which were two of the conditions of proba-
tion.’’2 (Emphasis added.) He argues that the court used
his arrest as a ground for the violation and then sen-
tenced him, in part, for simply being arrested. See State
v. Durant, 94 Conn. App. 219, 226, 892 A.2d 302 (2006)
(court must find violation of probation by preponder-
ance of evidence), aff’d, 281 Conn. 548, 916 A.2d 2
(2007).
  He contends that this constitutes plain error,3 and he
requests that we vacate his sentence and remand this
case to the trial court for resentencing. We disagree
with the defendant’s contention that the court found a
violation and sentenced him, in part, simply for being
arrested.
  Read as a whole, the transcript of the violation of
probation hearing, as quoted previously in this opinion,
reveals that the court clearly understood that the defen-
dant was charged with violating two terms or conditions
of his probation, namely, that he abide by all state
and federal laws and that he not possess any weapons.
Although the court’s phrasing perhaps was imprecise,
it nevertheless is clear that the court’s finding of a
violation of these two conditions was not based simply
on the defendant’s arrest. Rather, in this case, the tran-
script reveals that the court based the violation on the
evidence presented during the defendant’s criminal
trial, which demonstrated that the defendant shot a
person in Hartford, and on the violation of probation
hearing where the state demonstrated that the defen-
dant was subject to those conditions of probation at
the time he was alleged to have engaged in the shooting.
The defendant’s claim, therefore, has no merit and war-
rants no further discussion.
   The judgment is affirmed.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     Subsequent to the probation violation hearing, the jury in the criminal
case found the defendant guilty of assault in the first degree and criminal
possession of a firearm. A mistrial then was declared on the basis of jury
misconduct. After a second trial, the defendant again was found guilty of
those charges.
   2
     The defendant concedes that the court’s finding that he had been in
possession of a weapon was supported by the evidence.
   3
     The plain error doctrine, codified in Practice Book § 60-5, ‘‘is an extraordi-
nary remedy used by appellate courts to rectify errors committed at trial
that, although unpreserved, are of such monumental proportion that they
threaten to erode our system of justice and work a serious and manifest
injustice on the aggrieved party.’’ State v. Myers, 290 Conn. 278, 289, 963
A.2d 11 (2009).